[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISCHARGE MECHANIC'S LIEN
Plaintiff's claim is based on the theory that the contract does not comply with the Home Improvement Act because it fails to contain a starting and completion date. While it is arguable, the contract does meet the requirement of the statutes.
There is also the issue of whether the Plaintiff is invoking the act in bad faith because the dispute is not about starting or finishing times but the amount of money owed if any. See Douglas v. White, 7 CTLR 178 (August 31, 1992, Hodgson, J.).
There is also the question of whether the Plaintiff in bad faith continued to have the Defendant provide services after she decided to rely on the statute as a defense to payment.
The Plaintiff has failed to prove by clear and convincing evidence that the lien is invalid and therefore the Court denies the application to discharge the mechanic's lien. CT Page 3037
BY THE COURT,
William M. Shaughnessy, J. Judge, Superior Court